Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-11 in the reply filed on 2/14/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the inventions are distinct and thus have non-overlapping and separate material that require various and different search, including different classifications and search terms that are not encompassing and a search for a single disclosed group above would not be expected to include the other described groups. 
The requirement is still deemed proper and is therefore made FINAL. 
Claim 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 cites, “…and with a supply device for electrical supply of in each case at least one of the coating electrodes…distributes this a.c. voltage and the voltage pulses respectively to in each case at least one electrode of the first coating station and of the second coating station”. It is unclear what the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280).
 	Regarding claim 1. Haines teaches in fig. 1c an apparatus for coating objects wherein the objects are containers with at least one first and one second coating station (fig. 1c, coating two medical packages [abstract, 16] in two stations), wherein these coating stations each have at least one first 
 	Regarding claim 4. Haines teaches the apparatus according to claim 1, wherein the coating stations are arranged stationary (fig. 1c, the two stations are fixed on top of a vacuum exhaust without movement).
 	Regarding claim 5. Haines teaches the apparatus according to claim 1, wherein the apparatus has a media feeding device which is suitable and intended for feeding a flowable, gaseous medium to the container (gas supply, fig. 1c, which flows into the containers via gas lances).
 	Regarding claim 6. Haines teaches the apparatus according to claim 1, wherein high-frequency generator outputs the voltage in the form of voltage pulses (as discussed in claim 1). 
 	Regarding claim 7. Haines teaches the apparatus according to claim 6, wherein the a.c. voltage distribution device distributes the pulses output by the high-frequency generator device in each case completely to the individual electrodes (as discussed in claim 1, a splitter must split/divide the pulsed power from the HF generator to each electrode, and pulsed power is always fully transmitted, as far as one of ordinary skill in basic power delivery is concerned; there is no disclosure of incomplete power or pulse distribution).
.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280) in view of Mitrovic (US 20030137251).
 	Regarding claim 2, Haines teaches the apparatus according to claim 1, but does not teach wherein the a.c. voltage distribution device is designed as a multiplexer, however Mitrovic teaches in fig. 2a a power distributor multiplexer 150 [0030], it would be obvious to those skilled in the art at invention time to modify Haines in order to provide an alternate method, if not already inherent in Haines as discussed in claim 1, to provide the predictable result of distributing RF power from a single RF generator sequentially to a plurality of electrodes [0030].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280) in view of Krueger (US 20130251917).
 	Regarding claim 3, Haines teaches the apparatus according to claim 1, but does not teach wherein the apparatus has a movable, rotatable transport device on which the coating stations are arranged, however Krueger teaches in [35] a movable, rotatable transport device/rotary rail on which the coating stations/511+580 are arranged, it would be obvious to those skilled in the art at invention time to modify Haines in order to carry out different processing phases depending on angular position [0002], which would increase processing variety on a single system, improving usefulness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 20070187280) in view of Kagoshima (US 20110083808).
 	Regarding claim 9. Haines teaches the apparatus according to claim 8, but does not teach wherein it comprises a control device with a storage device by which a predetermined target value for a subsequent coating process is adjustable with at least one measurement value of a preceding coating process, wherein at least one measurement value is a measurement value selected from a group which comprises a reflected power, a supplied power, a difference between a supplied and a reflected power, 
 	Regarding claim 10. Haines in view of Kagoshima teaches the apparatus according to claim 9, wherein it comprises an evaluation device which can determine a factor with which a parameter is included in the calculation for determining a couplable power, wherein the factor is preferably dynamically variable (via Kagoshima as part of the control unit’s components 104, 111 determine various factors/inputs that are variable based on monitored value which are input parameters in the LT expressions [0050] as well as deviations/factors that vary based on the measured values input into control model [80] all of which determine modifications for processing including power into the apparatus via actuator [80]).
 	Regarding claim 11. Haines in view of Kagoshima teaches the apparatus according to claim 10, wherein the evaluation device comprises an Al system recognizing patterns and, based thereon, adapting the factor (Kagoshima’s system is a type of AI since it is based on patterns, i.e. control models such as those used in 104 which updates the factor used the models in 111 based on the models in 104, fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718